    Case: 1:17-md-02804-DAP Doc #: 3214 Filed: 03/09/20 1 of 4. PageID #: 492113



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    IN RE NATIONAL PRESCRIPTION
    OPIATE LITIGATION                                    MDL No. 2804

                                                         Case No. 17-MD-2804
    This document relates to:
                                                         Judge Dan Aaron Polster
    ALL CASES


     PURDUE’S NOTICE OF CLARIFICATION AND CARVE OUT REGARDING THE
          POTENTIAL ESTABLISHMENT OF A COMMON BENEFIT FUND

          Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company (together,

“Purdue”), through undersigned counsel, hereby seek to clarify that, to the extent this Court enters

any order establishing a Common Benefit Fund, such an order would not apply to Purdue and its

affiliated debtors1 (collectively, the “Debtors”) and Purdue’s Bankruptcy Proceeding.

          On January 28, 2020, the Plaintiffs’ Executive Committee (“PEC”) filed an Amended

Motion for Entry of Order Establishing Common Benefit Fund (Doc. 3112). Without taking a

position as to the merits of the PEC’s Motion, Purdue respectfully submits this Notice to clarify

that by agreement of the PEC and the express language of a proposed Order below, that the Motion

and proposed Order do not apply to Purdue because, among other reasons, litigation against Purdue

and its affiliated debtors is currently stayed pursuant to the Bankruptcy Code and a preliminary

injunction issued by the Bankruptcy Court. See Sixth Amended Order Pursuant to 11 U.S.C.

§ 105(a) Granting Motion for a Preliminary Injunction at 6-8, Purdue Pharma L.P. v.



1
 The Debtors in the Purdue bankruptcy case are: Purdue Pharma L.P., Purdue Pharma Inc., Purdue Transdermal
Technologies L.P., Purdue Pharma Manufacturing L.P., Purdue Pharmaceuticals L.P., Imbrium Therapeutics L.P.,
Adlon Therapeutics L.P., Greenfield BioVentures L.P., Seven Seas Hill Corp., Ophir Green Corp., Purdue Pharma of
Puerto Rico, Avrio Health L.P., Purdue Pharmaceutical Products L.P., Purdue Neuroscience Company, Nayatt Cove
Lifescience Inc., Button Land L.P., Rhodes Associates L.P., Paul Land Inc., Quidnick Land L.P., Rhodes
Pharmaceuticals L.P., Rhodes Technologies, UDF L.P., SVC Pharma L.P. and SVC Pharma Inc.
  Case: 1:17-md-02804-DAP Doc #: 3214 Filed: 03/09/20 2 of 4. PageID #: 492114



Commonwealth of Massachusetts (In re Purdue Pharma L.P.), Adv. Pro. No. 19-08289-RDD,

(Bankr. S.D.N.Y. Feb. 17, 2020), ECF No. 139. No action may be taken against the Debtors or

their estates without first obtaining the necessary relief from the Bankruptcy Court. Id. In addition,

any distributions or recoveries from Purdue’s estates shall be determined by the Bankruptcy Court.

Accordingly, for the avoidance of doubt, Purdue respectfully requests that if the Court enters any

Order establishing a Common Benefit Fund, that Order should include the following language:

       Notwithstanding any other provisions of this Order, nothing herein shall apply to
       or affect the chapter 11 cases jointly administered and docketed as In re Purdue
       Pharma L.P., et al., No. 19-23649 (Bankr. S.D.N.Y.) and any associated adversary
       proceedings and appeals (together, the “Purdue Bankruptcy”), including, without
       limitation, any settlement, judgment, plan, or order entered or approved in relation
       to the Purdue Bankruptcy (a “Purdue Bankruptcy Order”). Without limiting the
       foregoing, no party or attorney shall be obligated by reason of this Order to pay or
       withhold any assessment on any settlement or other recovery of any kind obtained
       from or provided by the debtors (“Debtors”) in the Purdue Bankruptcy or by such
       Debtors’ owners or affiliates pursuant to a settlement or plan of reorganization or
       otherwise in the Purdue Bankruptcy.

       The above proposed language is the result of negotiations between Purdue and

representatives of the PEC. Purdue hereby represents that it has conferred with the PEC, and the

PEC has consented to this Notice and the inclusion of the above-proposed language in any Order

establishing a Common Benefit Fund.
  Case: 1:17-md-02804-DAP Doc #: 3214 Filed: 03/09/20 3 of 4. PageID #: 492115



       The PEC, like all parties in the Purdue Bankruptcy, may file a motion seeking payment of

fees and expenses in the Purdue Bankruptcy in accordance with the Bankruptcy Code; the PEC

recognizes and agrees that all parties in that case, including the Debtors, have the right to object to

such a motion.

Dated: March 9, 2020                                   Respectfully submitted,

                                                       /s/ Mark S. Cheffo
                                                       Mark S. Cheffo
                                                       DECHERT LLP
                                                       Three Bryant Park
                                                       1095 Avenue of the Americas
                                                       New York, NY 10036
                                                       Tel: (212) 698-3500
                                                       Mark.Cheffo@dechert.com

                                                       Counsel for Purdue Pharma L.P., Purdue
                                                       Pharma Inc., and The Purdue Frederick
                                                       Company
  Case: 1:17-md-02804-DAP Doc #: 3214 Filed: 03/09/20 4 of 4. PageID #: 492116



                               CERTIFICATE OF SERVICE
       I, Mark S. Cheffo, hereby certify that the foregoing document as served via the Court’s

ECF system to all counsel of record.



                                            /s/ Mark S. Cheffo
                                            Mark S. Cheffo
